DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-19, 21-32, 34-46, 48-58 and 60-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (US 9,008,050 B2) in view of Ahn et al. (US Provisional Application 61/554,493 for US 2014/0126475 A1, filed on November 1, 2011 and translated therefrom).
Regarding claim 1, Feuersanger discloses a method comprising: receiving, by a wireless device, configuration parameters of a plurality of cells grouped into a plurality of cell groups (e.g. figs. 13-15); adjusting a transmission power of a transmission of a transport block via a first cell of a first cell group, such that an allowable transmission power is satisfied for transmissions where a first random access preamble (RAP) via a second cell of a second cell group overlaps with the transmission of the transport block, and transmitting, via the second cell, at least one of the first RAP or the second RAP (such as col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on, clearly explaining the adjustment of power of PUSCH transmission via a first cell or component carrier belong to a first group (TAG), where PRACH via a second cell or component carrier of a second TAG overlaps with the transmission block, and transmitting PRACH via the second cell or CC).
Feuersanger doesn’t explicitly disclose dropping a sounding reference signal (SRS) that is configured for transmission, via a third cell of the first cell group in parallel with a transmission of a second RAP via the second cell, based on a calculated total transmission power of the wireless device exceeding the allowable transmission power for transmissions where the 
Ahn teaches dropping a sounding reference signal (SRS) that is configured for transmission (page 24-25, section 3.1.1, the dropping of SRS), via a third cell of the first cell group in parallel with a transmission of a second RAP via the second cell (page 22-23, section 3.1, illustrating the parallel or simultaneous transmission of SRS and PRACH on different cells), based on a calculated total transmission power of the wireless device exceeding the allowable transmission power for transmissions where the second RAP overlaps with the SRS (page 24-25, section 3.1.1, describing the dropping of SRS configuring the transmission, via the simultaneous transmission of SRS and PRACH, based on total transmit power exceeding Pmax in the overlapping duration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use dropping a sounding reference signal (SRS) that is configured for transmission, via a third cell of the first cell group in parallel with a transmission of a second RAP via the second cell, based on a calculated total transmission power of the wireless device exceeding the allowable transmission power for transmissions where the second RAP overlaps with the SRS; and transmitting, via the second cell, at least one of the first RAP or the second RAP as taught by Ahn into Feuersanger in order to reduce power and/or resource consumption and interference. 
Regarding claim 14, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding method at the transmission or base station side, and the rejection to claim 1 is applied hereto.
Regarding claim 27 and 40, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding wireless device apparatus and non-transitory computer-readable medium, and the rejection to claim 1 is applied hereto.
Regarding claim 53, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding system, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 15, 28, 41 and 54, Feuersanger further discloses comprising: allowable transmission power for any overlapped portion of the transport block and the first RAP (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18). Feuersanger doesn’t explicitly disclose transmitting the transport block in parallel with the first RAP, wherein a total transmission power of the wireless device does not exceed the allowable transmission power for any overlapped portion of the transport block and the first RAP.  
Ahn teaches transmitting the transport block in parallel with the first RAP, wherein a total transmission power of the wireless device does not exceed the allowable transmission power for any overlapped portion of the transport block and the first RAP (page 22-25, section 3.1.-3.1.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use transmitting the transport block in parallel with the first RAP, wherein a total transmission power of the wireless device does not exceed the allowable transmission power for any overlapped portion of the transport block and the first RAP as taught by Ahn into Feuersanger in order to reduce power and/or resource consumption and interference. 
Regarding claim 3, 16, 29, 42 and 55, Feuersanger discloses the transmitting the at least one of the first RAP or the second RAP comprises transmitting the first RAP during a first time period and transmitting the second RAP during a second time period (e.g. figs. 13-15; col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on).  
Regarding claim 4, 17, 30, 45 and 56, Feuersanger discloses the first RAP and the second RAP are different RAPs (fig. 15).  
Regarding claim 5, 18, 31, 46 and 57, as applied above, Feuersanger discloses adjustment of the transmission power of the transmission of the transport block comprises scaling the transmission power by a scaling factor that is greater than zero and smaller than or equal to one (e.g. col. 33, line 61-col. 34, line 60; and so on).  
Regarding claim 6, 19, 32, 43 and 58, Feuersanger discloses the calculated total transmission power is calculated for a subframe (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and etc.).  
Regarding claim 8, 21, 34, 48 and 60, Feuersanger discloses adjustment of the transmission power of the transmission of the transport block is performed over a period of one subframe (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and etc.).  
Regarding claim 9, 22, 35, 49 and 61, Feuersanger discloses the second cell group is out-of-sync when the at least one of the first RAP or the second RAP is transmitted via the second cell group (col. 35, line 51-col. 36, line 6; col. 47, line 53-col. 48, line 3).  
Regarding claim 10, 23, 36, 50 and 62, Feuersanger discloses uplink transmission timing associated with the first cell group is based on a first reference cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second 
Regarding claim 11, 24, 37, 51 and 63, Feuersanger further discloses comprising determining a transmission power for a transmission of the at least one of the first RAP or the second RAP before transmitting the at least one of the first RAP or the second RAP (col. 20, lines 12-34, col. 20,  line 42-col. 21, line 64; and etc.).  
Regarding claim 12, 25, 38, 52 and 64, Feuersanger further discloses the calculated total transmission power is calculated for a subframe and adjustment of the transmission power of the transmission of the transport block is performed over a period of one subframe (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on).  
Regarding claim 13, 26, 39, 44 and 65, Feuersanger further discloses comprising transmitting the SRS if: the calculated total transmission power does not exceed the allowable transmission power, the third cell is in-sync (col. 48, lines 2-28; col. 48, line 63-col. 49, line 18; and so on).  
However, Feuersanger doesn’t disclose comprising transmitting the SRS if: the SRS is configured for transmission via the third cell and in parallel with a transmission of the second RAP; and the SRS is not configured for transmission in parallel with transmission of other signals via the third cell.
Ahn teaches comprising transmitting the SRS if: the SRS is configured for transmission via the third cell and in parallel with a transmission of the second RAP; and the SRS is not configured for transmission in parallel with transmission of other signals via the third cell (page 22-25, section 3.1.-3.1.1).
. 
Claim 7, 20, 33, 47 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger in view of Ahn, and further in view of Pelletier et al. (US Provisional Application 61/484,591 for US 2012/0300715 A1).
Regarding claim 7, 20, 33, 47 and 59, Feuersanger discloses the SRS. However, Feuersanger doesn’t disclose the SRS is a type zero SRS. 
Pelletier teaches the SRS is a type zero SRS (e.g. paragraph [0147]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the SRS is a type zero SRS as taught by Pelletier into Feuersanger in view of in order to improve synchronization and to reduce error. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461